     Case 3:19-cv-03023-L Document 1 Filed 12/20/19              Page 1 of 7 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


ASHMOND JACKSON and,                            §
JOSHUA NAVARRO,                                 §
                                                §
       Plaintiffs,                              §
                                                §   CIVIL ACTION NO. _______________
v.                                              §
                                                §
RITRAN, INC., dba International                 §
House of Pancakes,                              §
                                                §
       Defendant.                               §


                         PLAINTIFFS’ ORIGINAL COMPLAINT

       This is an action for unpaid minimum and overtime wages brought under the Fair Labor

Standards Act (hereinafter “FLSA”), 29 U.S.C. § 201 et seq. This action is brought by Plaintiffs

Ashmond Jackson and Joshua Navarro, both of whom have been employed as servers by

Defendant, which operates a restaurant under the name International House of Pancakes (“IHOP”)

in Rockwall, Texas.

                                     NATURE OF SUIT

       1.      The FLSA requires employers to pay employees a minimum wage of at least $7.25

per hour. 29 U.S.C. § 206(a). For tipped employees, employers may take a “tip credit” of up to

$5.12 per hour of the employee’s tips toward their minimum wage obligations. 29 U.S.C.

§ 203(m)(2). The FLSA prohibits employers from paying their tipped employees nothing and

instead forcing its employees to rely exclusively on their tips for their compensation. See id.

(setting forth the maximum amount of tips that may be counted toward minimum wages).




Plaintiffs’ Original Complaint                                                      Page 1 of 7
     Case 3:19-cv-03023-L Document 1 Filed 12/20/19                 Page 2 of 7 PageID 2



       2.      Furthermore, an employer may only take advantage of this tip credit where it has

provided notice to the tipped employee of the employer’s obligations under the tip credit provision

and where the tipped employee retains all tips earned. Id. If an employer violates either of these

provisions, it loses its right to avail itself of the tip credit and must pay the employee the full

minimum wage of $7.25 per hour. See id.

       3.      The FLSA also requires that, when an employee works in excess of 40 hours in a

workweek, the employee be compensated at one-and-a-half times their regular rate of pay.

29 U.S.C. § 207(a). Tipped employees, like other employees, are entitled to overtime

compensation, though an employer may take a tip credit of up to $5.12 per hour for overtime hours.

See 20 C.F.R. § 531.60.

       4.      Defendant violated the minimum wage provisions of the FLSA as to Plaintiffs by

failing to compensate them at all for many of their hours worked (by directing them to work “off

the clock” and deleting hours from time records). Defendant further violated the minimum wage

provisions of the FLSA by taking the tip credit but failing to notify them of the requirements under

the tip credit provision and by failing to allow them to retain all of the tips that they earned, in

violation of 29 U.S.C. § 203(m)(2).

       5.      Defendant violated the overtime provisions of the FLSA by failing to pay Plaintiffs

the required overtime rate during weeks in which they worked over 40 hours.

       6.      Accordingly, Plaintiffs seek unpaid minimum wages, unpaid overtime wages,

liquidated damages, and attorney’s fees under the FLSA.




Plaintiffs’ Original Complaint                                                          Page 2 of 7
        Case 3:19-cv-03023-L Document 1 Filed 12/20/19               Page 3 of 7 PageID 3



                                 JURISDICTION AND VENUE

         7.    Plaintiffs bring this case to recover unpaid compensation under 29 U.S.C. §201, et

seq. This Court therefore has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C.

§ 1331.

         8.    Venue is proper in the Dallas Division of the United States District Court for the

Northern District of Texas pursuant to 28 U.S.C. § 1391(b) as all or a substantial part of the acts

or omissions giving rise to Plaintiffs’ causes of action occurred in or around Rockwall County,

Texas, which is in this District and Division.


                                          THE PARTIES

         9.    Plaintiff ASHMOND JACKSON is an individual residing in Dallas County, Texas.

Plaintiff has consented to the filing of this action for violations of the FLSA. (See Exhibit “A.”)

         10.   Plaintiff JOSHUA NAVARRO is an individual residing in Rockwall County,

Texas. Plaintiff has consented to the filing of this action for violations of the FLSA. (See Exhibit

“B.”)

         11.   Defendant RITRAN, INC. d/b/a International House of Pancakes is a Texas for-

profit corporation which may be served with process by serving its registered agent, Heath P. Grob,

at 106 N. 2nd Street, Rockwall, Texas 75087.


                               COVERAGE UNDER THE FLSA

         12.   Defendant’s food service operation is an enterprise engaged in commerce whose

gross annual volume of sales exceeds, and has for all times relevant to this action exceeded,

$500,000.00 (exclusive of excise taxes at the retail level that are separately stated).




Plaintiffs’ Original Complaint                                                            Page 3 of 7
     Case 3:19-cv-03023-L Document 1 Filed 12/20/19                 Page 4 of 7 PageID 4



       13.     As Defendant’s employees, Plaintiffs were employed in an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of 29 U.S.C. § 203.

       14.     Defendant has, at all times relevant to this action, employed servers and other

workers who performed food service related duties, including but not limited to preparing and

serving food, cleaning the restaurants, and operating the cash register. Defendant therefore has, at

all times relevant to this action, employed more than two employees who handle and work with

goods that have been moved in or produced for commerce.

       15.     Throughout their employment with Defendant, Plaintiffs handled goods or

materials that had been moved in or produced for commerce, including, but not limited to, food,

flatware and silverware, and cleaning supplies.

       16.     As a result, Plaintiffs were “employees” of Defendant within the meaning of

29 U.S.C. § 203(e)(1).


                                  FACTUAL ALLEGATIONS

       17.     Defendant recruited, hired, and employed Plaintiffs to work as servers in their

IHOP restaurant located in Rockwall, Texas.

       18.     Plaintiff Ashmond Jackson worked as a server for Defendant in its IHOP restaurant

in Rockwall, Texas from approximately May 2015 until approximately September 2018.

       19.     During the three-year FLSA limitation period, Plaintiff Jackson regularly worked

between 55 and 65 hours per week for Defendant, frequently working double shifts on a given day.

       20.     Plaintiff Joshua Navarro has worked as a server for Defendant in its IHOP

restaurant in Rockwall, Texas for various periods beginning around May 2012.

       21.     Plaintiff Navarro is currently employed by IHOP as a server. He most recently

became reemployed by IHOP in approximately February 2018.
Plaintiffs’ Original Complaint                                                          Page 4 of 7
     Case 3:19-cv-03023-L Document 1 Filed 12/20/19                   Page 5 of 7 PageID 5



       22.       During the three-year limitation period, Plaintiff Navarro has regularly worked in

excess of 50 hours per week for Defendant, generally working over 10 hours per day, five days

per week.

       23.       Despite regularly working more than 40 hours per week, Defendant did not provide

Plaintiffs with additional overtime compensation as required by the FLSA.

       24.       In addition, Defendant did not compensate Plaintiffs at all for many of the hours

that they worked in violation of the minimum wage provisions of the FLSA.

       25.       Throughout the period relevant to this action, Defendant regularly required

Plaintiffs to perform “off the clock” work during most or all of their shifts by directing them to

work while clocked out.

       26.       Throughout the period relevant to this action, Defendant regularly altered

Plaintiffs’ time records by deleting hours that they worked from the timekeeping system.

       27.       Defendant then paid Plaintiffs on the basis of these altered records reflecting

reduced hours.

       28.       Defendant further violated the minimum wage provisions of the FLSA by paying

Plaintiffs less than the minimum wage of $7.25 per hour but failing to meet the requirements to

avail itself of the tip credit provision stated in 29 U.S.C. § 203(m)(2).

       29.       Specifically, Defendant did not provide Plaintiffs with notice of the requirements

of the tip credit provision, as required to take the tip credit under the FLSA.

       30.       Defendant informed Plaintiffs and other servers that they would be responsible for

paying customers’ checks out of their tips if the customer left without paying or if the server did

not obtain the signed credit card receipt. Therefore, Defendant could not have provided Plaintiffs




Plaintiffs’ Original Complaint                                                         Page 5 of 7
     Case 3:19-cv-03023-L Document 1 Filed 12/20/19                 Page 6 of 7 PageID 6



notice that all tips received by the tipped employee are to be retained by the employee, as required

by the FLSA.

       31.     In addition, Defendant did not allow Plaintiffs to retain all of their tips by, for

example, failing to pay Plaintiffs all of the tips that they earned that were left by customers who

paid by credit card.

       32.     Defendant further denied Plaintiff Navarro all of his tips and/or the tipped minimum

wage of $2.13 per hour by requiring that Plaintiff Navarro pay Defendant for customers’ bills when

the customer failed to pay.

       33.     At all times relevant to this action, Defendant failed to maintain complete and

accurate records of Plaintiffs’ hours worked and compensation paid as required by the FLSA.

       34.     At all times relevant to this action, Defendant knowingly, willfully, or with reckless

disregard, carried out their illegal pattern or practice of failing to pay the required minimum wage

and overtime compensation due to Plaintiffs.


                                 FIRST CLAIM FOR RELIEF
                                   (FLSA Minimum Wage)

       35.     The above-described actions by Defendant violated Plaintiffs’ right to the minimum

wage under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., for which they are entitled to

relief pursuant to 29 U.S.C. § 216(b).


                                 SECOND CLAIM FOR RELIEF
                                      (FLSA Overtime)

       36.     The above-described actions by the Defendant violated Plaintiffs’ overtime pay

rights under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., for which they are entitled to

relief pursuant to 29 U.S.C. § 216(b).


Plaintiffs’ Original Complaint                                                           Page 6 of 7
     Case 3:19-cv-03023-L Document 1 Filed 12/20/19               Page 7 of 7 PageID 7



                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court award Plaintiffs:

       C.     Unpaid minimum wage and overtime compensation, and an equal amount of

liquidated damages;

       D.     Reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b);

       E.     Post-Judgment interest, as provided by law; and

       F.     Such other and further relief as this Court deems just and proper.


                                                       Respectfully submitted,

                                                       EQUAL JUSTICE CENTER

                                                       By: s/ Shana Khader__________
                                                       Shana Khader
                                                       Texas State Bar No. 24099860
                                                       1250 West Mockingbird Lane, Suite 455
                                                       Dallas, Texas 75247
                                                       Tel.: (469) 228-4233
                                                       Fax: (469) 941-0861
                                                       skhader@equaljusticecenter.org

                                                       Aaron Johnson
                                                       Texas State Bar No. 24056961
                                                       510 S. Congress Ave., Ste. 206
                                                       Austin, Texas 78704
                                                       Telephone: (512) 474-0007
                                                       Fax: (512) 474-0008
                                                       ajohnson@equaljusticecenter.org

                                                       ATTORNEYS FOR PLAINTIFF




Plaintiffs’ Original Complaint                                                       Page 7 of 7
